DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 13 April 2022.
2.  Claims 1-21 are pending in the application.
3.  Claims 1-21 have been allowed.
Allowable Subject Matter
4.  Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 13 April 2022 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “based on control information from a manager, generating authentication information associated with the inner packet, wherein the authentication information indicates that the inner packet originates from a trusted zone”, “generating an encapsulated packet by encapsulating the inner packet with an outer header specifying the authentication information, wherein the outer header is addressed from the first computer system to a second computer system” and “sending the encapsulated packet towards the second virtualized computing instance to cause the second computer system to verify that the inner packet originates from the trusted zone based on the authentication information and to forward the inner packet towards the second virtualized computing instance”, as recited in independent claims 1, 8 and 15.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  McAlister US 2007/0214502 A1 directed to a technique for processing secure data packets that are directly and not directly addressed to a policy enforcement point [abstract].
B.  Liu US 2002/0154635 A1 directed to enabling communications between a first private network and a second private network configured from nodes in a public network [abstract].
C.  Keisam et al US 2021/0160251 A1 directed to a method that includes negotiating, by a network device, a security association with a peer and receiving, by the network device, an Internet Protocol packet from the peer [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492